Citation Nr: 0801025	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  06-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for alcohol and drug 
abuse.

2.  Entitlement to non-service-connected pension benefits.

3.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the lumbar spine, evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 
through December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

(Consideration of the appellant's claim for a higher initial 
evaluation for degenerative joint disease of the lumbar spine 
is deferred pending completion of the development sought in 
the remand that follows the decision below.  The Board finds 
that the claim for non-service-connected pension benefits is 
inextricably intertwined with the veteran's claim for a 
higher initial evaluation for degenerative joint disease of 
the lumbar spine.  Because this rating issue is being 
remanded, adjudication of the pension claim must be deferred 
pending the outcome of the other issue on remand.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).)   


FINDING OF FACT

The veteran's abuse of alcohol and drugs is not secondary to 
his service-connected back disability.


CONCLUSION OF LAW

Alcohol and drug abuse is not a disability for which service 
connection may be granted on a direct basis; nor is the 
veteran's alcohol and drug abuse secondary to his service-
connected back disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.301, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004, January 2006 and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

During his October 2007 Board hearing, the veteran stated 
that his alcohol and drug abuse began while he was in the 
military and that he currently experiences sinus problems as 
a result of his drug abuse which involved snorting cocaine.  
Additionally, the veteran alleges that he began abusing 
alcohol and drugs while in the military as a means of 
alleviating and numbing his back disability, for which he is 
currently service connected.

At a March 2005 VA general medical examination, the veteran 
reported that while on active duty beginning around 1969, he 
became addicted to alcohol and drugs, and noted that he was 
discharged from military service due to getting in trouble.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated, in 
line of duty in the active military, naval or air service.  
38 C.F.R. § 3.1(k), 3.303, 3.304 (2007); 38 U.S.C.A. §§ 1110, 
1131 (West 2002).

However, a disability incurred during active military service 
shall not be deemed to have been incurred in line of duty if 
such disability was a result of the abuse of alcohol or drugs 
by the person on whose service benefits are claimed.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  Drug abuse means the use of illegal 
drugs, the intentional use of prescription drugs or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) 
(2007).  See also 38 C.F.R. § 3.301(a), (which states that 
direct service connection cannot be granted for a disability 
that is the result of the veteran's own willful misconduct, 
or for claims filed after October 31, 1990, the result of the 
claimant's own abuse of alcohol or drugs).

In this case, the veteran contends that he experiences sinus 
problems as a result of snorting cocaine.  Even assuming that 
the veteran's sinus problems are considered a disability 
under VA regulations, the veteran would not be able to obtain 
service connection for his sinus disability because his claim 
was filed in November 2004, and by his own admission, his 
sinus problems were caused by his abuse of drugs.   

However, the veteran's primary contention seems to be that 
his service-connected back disability precipitated his use of 
alcohol and drugs to help alleviate his back pain.  In this 
regard, the Board notes that in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit held that there can be service connection 
for a substance abuse disorder acquired as secondary to a 
service-connected disability.  However, the Court's holding 
was very limited, as it noted that compensation would only 
result where there was clear medical evidence establishing 
that the alcohol or drug abuse disability was indeed caused 
by the veteran's primary service-connected disability, and 
where the alcohol or drug abuse disability was not due to 
willful wrongdoing.  Id.

In this case, based on the evidence of record, the Board 
finds that the veteran's alcohol and drug abuse during 
service and post-service was due to his own willful 
wrongdoing and was not the result of his service-connected 
back disability.  Specifically, the file does not contain any 
medical evidence establishing that the veteran's alcohol or 
drug abuse was caused by his service-connected back 
disability.  In fact, in a hearing for an appeal of his 
character of discharge, the veteran himself stated that he 
attributed his excessive use of alcohol to loneliness for his 
wife and child.  No medical examiner has offered an opinion 
that the veteran's alcohol and drug abuse was secondary to, 
the result of, or caused by his service-connected back 
disability; rather, the evidence of record tends to show that 
his substance abuse was due to his own willful wrongdoing.  
The preponderance of the evidence is against the claim.  As 
such, entitlement to service connection for abuse of alcohol 
and drugs is denied.


ORDER

Entitlement to service connection for alcohol and drug abuse 
is denied.


REMAND

The most recent medical evidence of record that specifically 
evaluates the veteran's current level of back disability 
according to the pertinent diagnostic criteria is the report 
of an April 2005 VA examination.  At this examination, the 
veteran reported that he experienced periodic sharp, shocking 
deep pain lasting seconds with a frequency of 10 to 12 times 
a day.  He denied any radiating of the pain but stated that 
it affected his ability to walk because he experienced 
increased pain when walking.  He denied intervertebral disc 
syndrome and stated that he had been placed on bed rest twice 
in the past year by a physician.  When asked about flare-ups, 
he stated that they occur three to four times a year, lasting 
two to six weeks in duration, and noted that the episodes 
consist of increasing, sharp, shocking, deep pain that is 
consistent in nature.  The veteran stated that his back pain 
affected his occupation, and also noted that his back 
disability affects his activities of daily living in that he 
has increased pain tying his shoes, washing his feet or 
putting on pants.

On examination of the thoracolumbar spine, the examiner 
reported flexion to 80 degrees without pain and 90 degrees 
with pain.  Extension was measured at 20 degrees with end-
range pain present and increased when straightening back up 
from the extension.  Rightward lateral flexion was measured 
at 15 degrees with end-of-range pain present; and bilateral 
rotation was 40 degrees with end-of-range pain present.  The 
examiner also noted that the range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use; and noted that the 
veteran experienced bilateral spasms and tenderness to 
palpation at the lumbosacral joint as well as the associated 
paraspinal muscles.  X-rays taken at the time of the 
examination revealed degenerative joint disease, most severe 
at L5-S1.

The file also contains outpatient treatment records from the 
Columbia VAMC dated from October 2005 through March 2006, 
noting a history of degenerative joint disease; and a March 
2006 physical therapy consultation, noted that the veteran 
reported a burning, and numbing sensation across his lumbar 
spine that did not radiate into his legs.

Private back-related treatment records from G.G., M.D. of 
Pure Wellness, and from R.G., M.D. of Total Spine 
Specialists, dated from March 2007 through September 2007, 
assessed the veteran with degenerative disc disease, noting 
pain on range of motion; and referencing pain management, 
such as medications and steroid injections.  However, these 
treatment reports do not assess the veteran according to the 
applicable diagnostic criteria.

At the veteran's October 2007 Board hearing, he stated that 
since his April 2005 VA examination, his degenerative joint 
disease had increased in severity.  Specifically, he noted 
that since the 2005 examination, he has been receiving 
epidural injections, and has been dealing with a lot of pain, 
especially in the morning.  He noted that his back disability 
had interfered with his employment, and his activities of 
daily living.  The file also contains an October 2007 letter 
from the veteran's employer noting that he had 280 hours of 
lost productivity in the past 12 months due to a back injury.

As such, given that the veteran has argued that his back is 
now worse, and the April 2005 examination was conducted over 
21/2 years ago and is the only evidence of record that takes 
into account the applicable diagnostic criteria, the Board 
finds that it would be helpful to secure additional medical 
evidence.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595  (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, including recently prepared spine-
related treatment records and records of 
treatment for any related neurologic 
disability.  With any necessary 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  Arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of disability of the 
veteran's service-connected degenerative 
joint disease of the lumbar spine.  
Range-of-motion studies should be 
conducted.  Among other findings, all 
functional losses due to pain, weakness, 
fatigability, flare-ups, etc., should be 
equated to additional limitation of 
motion (beyond that shown clinically).  
The examiner should also determine 
whether the veteran suffers from muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In 
addition, the examiner should provide 
opinions as to whether the veteran's back 
disability renders him unemployable and 
whether all the veteran's various 
disabilities, including any hypertension 
and claimed psychiatric disability 
combine to make him permanently and 
totally disabled for pension purposes.  
(The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  If 
additional examination is determined to 
be necessary to evaluate non-service-
connected disabilities before rendering 
an opinion on the pension question, such 
examination(s) should be scheduled.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination findings to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  The AOJ should re-adjudicate the 
claims remaining on appeal.  If a benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


 Department of Veterans Affairs


